

Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT


This THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of April 5, 2013 among FLIR SYSTEMS, INC., an Oregon corporation (the
"Company"), certain Subsidiaries of the Company party hereto as Designated
Borrowers (together with the Company, the "Borrowers" and, each a "Borrower"),
the Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Amended Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
are currently party to the Credit Agreement dated as of February 8, 2011 (as
amended by that certain First Amendment to Credit Agreement, dated as of August
9, 2011, that certain Second Amendment to Credit Agreement, dated as of
September 7, 2012 and as otherwise modified prior to the Third Amendment
Effective Date (as hereinafter defined), the “Existing Credit Agreement”),


WHEREAS, the Borrowers, the Lenders and the Administrative Agent have entered
into this Amendment in order to (i) amend the Existing Credit Agreement in its
entirety; (ii) extend the applicable maturity date for the Revolving Lenders in
respect of the existing revolving credit facility under the Existing Credit
Agreement; (iii) establish a new term loan A facility; (iv) re-evidence the
obligations under, and as defined in, the Existing Credit Agreement, which shall
be repayable in accordance with the terms of the Amended Credit Agreement; and
(v) set forth the terms and conditions under which the Lenders will, from time
to time, make loans and extend other financial accommodations to or for the
benefit of the Company and the other Borrowers, and


WHEREAS, it is the intent of the parties hereto that this Amendment not be
deemed to evidence or constitute full repayment of the obligations and
liabilities under the Existing Credit Agreement, but that this Amendment amend
the Existing Credit Agreement and re-evidence the obligations of the Borrowers
thereunder, which shall be payable in accordance with the terms hereof.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1



--------------------------------------------------------------------------------





AGREEMENT


1.    Amendment. Effective upon satisfaction of the conditions precedent set
forth in Section 2 below, the Existing Credit Agreement (including the Schedules
and Exhibits thereto) is hereby amended as set forth in the marked terms on
Annex I attached hereto including the amended Schedules and Exhibits thereto
(the “Amended Credit Agreement”). In Annex I hereto, deletions of text in the
Amended Credit Agreement are indicated by struck-through text, and insertions of
text are indicated by bold, double-underlined text. Annex II attached hereto
sets forth a clean copy of the Amended Credit Agreement, after giving effect to
such amendments. As so amended, the Existing Credit Agreement shall continue in
full force and effect.


2.    Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof (the “Third Amendment Effective Date”) when all of
the conditions set forth in this Section 2 shall have been satisfied.


(a)    Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of each of the Borrowers, the Guarantors, the
Administrative Agent and the Lenders.


(b)    Legal Opinions. Receipt by the Administrative Agent of favorable opinions
of U.S. legal counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, dated as of the Third Amendment Effective Date, and in form and
substance reasonably satisfactory to the Administrative Agent.


(c)    No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2012 in the operations, business, properties,
liabilities (actual or contingent), or financial condition of the Company and
its Subsidiaries, taken as a whole.


(d)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent:



2



--------------------------------------------------------------------------------



(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary (or other
Responsible Officer) of such Loan Party to be true and correct as of the Third
Amendment Effective Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and


(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.


(e)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Company certifying that the conditions
specified in Section 2(c) and Sections 5.02(a) and (b) of the Amended Credit
Agreement have been satisfied.


(f)    Fees. Receipt by the Administrative Agent, the Arranger and the Lenders
of any fees required to be paid on or before the Third Amendment Effective Date.


Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Amended Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 2, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Third Amendment Effective Date specifying its objection thereto.


3.    Expenses. The Loan Parties agree to reimburse the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation,

3



--------------------------------------------------------------------------------



execution and delivery of this Amendment, including without limitation the
reasonable documented fees and expenses of Moore & Van Allen PLLC.


4.    Ratification of Credit Agreement. From and after the Third Amendment
Effective Date, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, as used in the
Amended Credit Agreement (including all exhibits and schedules thereto), shall,
unless the context requires otherwise refer to the Amended Credit Agreement. The
term “Credit Agreement” as used in each of the Loan Documents shall hereafter
mean the Amended Credit Agreement. Except as herein specifically agreed, the
Amended Credit Agreement is hereby ratified and confirmed and shall remain in
full force and effect according to its terms. The Loan Parties acknowledge and
consent to the modifications set forth herein and agree that this Amendment does
not impair, reduce or limit any of their obligations under the Loan Documents
(including, without limitation, the indemnity obligations set forth therein) and
that, after the date hereof, this Amendment shall constitute a Loan Document.
Notwithstanding anything herein to the contrary and without limiting the
foregoing, the Company and each Subsidiary Guarantor reaffirms its guaranty
obligations set forth in the Amended Credit Agreement.


5.    Authority/Enforceability. Each of the Loan Parties represents and warrants
as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligation, enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be subject to (i) the effect of applicable Debtor Relief Laws
and (ii) to the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those that have already been obtained and
are in full force and effect.


(d)    The execution and delivery of this Amendment does not (i) contravene any
provision of its Organization Documents or (ii) materially violate any Laws
applicable to it.

4



--------------------------------------------------------------------------------





6.    Representations. The Loan Parties represent and warrant to the Lenders
that the representations and warranties of the Loan Parties set forth in Article
VI of the Amended Credit Agreement are true and correct in all material respects
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.


7.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
means shall be effective as an original.


8.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.




[remainder of page intentionally left blank]



5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.


BORROWERS:
FLIR SYSTEMS, INC.,

an Oregon corporation


By: /s/ Anthony L. Trunzo    
Name: Anthony L. Trunzo
Title:     Senior Vice President, Finance and Chief Financial Officer


FLIR SYSTEMS B.V.,
a Netherlands company


By: /s/ Andrew C. Teich    
Name: Andrew C. Teich
Title:    Managing Director


By: /s/ T.M.R.M. Shyamnarain        
Name: T.M.R.M. Shyamnarain
Title:    Director, Intertrust (Netherlands) B.V.


By: /s/ L.M.F. Heine    
Name: L.M.F. Heine
Title:    Director, Intertrust (Netherlands) B.V.


FLIR SYSTEMS HOLDING AB,
a Swedish corporation


By: /s/ Andrew C. Teich    
Name: Andrew C. Teich
Title:     Chairman of the board


By: /s/ Thomas A. Surran    
Name: Thomas A. Surran
Title:    Director


FLIR SYSTEMS AKTIEBOLAG,
a Swedish corporation


By: /s/ Andrew C. Teich    
Name: Andrew C. Teich
Title:    Managing Director


By: /s/ Thomas A. Surran    
Name: Thomas A. Surran




--------------------------------------------------------------------------------



Title:    Director


FLIR SYSTEMS LIMITED,
a company incorporated in England and Wales




By: /s/ William A. Sundermeier    
Name: William A. Sundermeier
Title:    Director




--------------------------------------------------------------------------------



SUBSIDIARY
GUARANTORS:         FLIR COMMERCIAL SYSTEMS, INC.,
a California corporation


By: /s/ Andrew C. Teich    
Name: Andrew C. Teich
Title:    President


FLIR GOVERNMENT SYSTEMS, INC.,
a Delaware corporation


By: /s/ Anthony L. Trunzo    
Name: Anthony L. Trunzo
Title:    Chief Financial Officer




--------------------------------------------------------------------------------



ADMINISTRATIVE
AGENT:             BANK OF AMERICA, N.A.,
as Administrative Agent


By: _/s/ Anthea Del Bianco_________
Name: Anthea Del Bianco
Title:     Vice President
    
LENDERS:             BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By: _/s/ Daryl K. Hogge __________
Name: Daryl K. Hogge
Title:    Senior Vice President


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: _/s/ Kurban H. Merchant______
Name: Kurban H. Merchant
Title:    Vice President


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Lender


By: _/s/ Keith Winzenried________
Name: Keith Winzenried
Title:    Credit Executive


UNION BANK, N.A.,
as a Lender


By: _/s/ John Wharton__________
Name:     John Wharton
Title:    Vice President


SVENSKA HANDELSBANKEN AB,
as a Lender


By: _/s/ Anders Abelson________
Name:     Anders Abelson
Title:    Senior Vice President


By: _/s/ Nancy D’Albert ________
Name:     Nancy D’Albert
Title:    Vice President






--------------------------------------------------------------------------------




LENDERS:            THE NORTHERN TRUST COMPANY,
as a Lender


By: _/s/ Brandon Rolek ___________
Name:     Brandon Rolek
Title:    Senior Vice President


HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender


By: _/s/ Paul Ip____________________
Name:     Paul Ip
Title:    Vice President






